              Case 2:21-cv-00519-RSL Document 20 Filed 08/17/21 Page 1 of 1




 1                                                THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     NINTENDO OF AMERICA INC.,                   )   No. CV21-519-RSL
 8                                               )
                     Plaintiff,                  )
 9                                               )
                v.                               )   ORDER GRANTING THIRD
10                                               )   UNOPPOSED MOTION TO
     GARY BOWSER,                                )
                                                 )   EXTEND TIME TO ANSWER
11
                     Defendant.                  )
12                                               )

13           THE COURT has considered the third unopposed motion to extend the time for

14   Mr. Bowser to answer the complaint to October 18, 2021.

15           IT IS NOW ORDERED that an answer to the complaint is due by October 18,

16   2021.

17                                         021.
             DONE this 17th day of August 2021.

18
19                                              ________________________________
                                                       _
                                                __________________________________
                                                ROBERT S. LASNIK
20                                              UNITED STATES DISTRICT JUDGE
21   Presented by:

22   s/ Michael Filipovic
     Federal Public Defender
23   Attorney for Gary Bowser (on a limited basis)
24
25
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO EXTEND TIME TO ANSWER                             1601 Fifth Avenue, Suite 700
       (Nintendo v. Bowser, CV21-519-RSL) - 1                       Seattle, Washington 98101
                                                                               (206) 553-1100
